Citation Nr: 1448055	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  06-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to November 2, 2012, for residuals of a right ankle injury, including degenerative joint disease.

2.  Entitlement to an effective date earlier than July 26, 2005, for the grant of a 20 percent disability rating for residuals of a right ankle injury, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 and July 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2005, the RO denied a compensable rating for the right ankle disability (which was characterized, at that time, as a ganglion of the right foot).  In July 2006, the RO recharacterized the disability as residuals of a right ankle injury to include degenerative joint disease and assigned an increased rating of 20 percent as of July 26, 2005, which was his date of claim. In November 2010 and April 2012, the Board remanded the claim for further development.  In March 2013, the Board denied a claim for a disability rating in excess of 20 percent for residuals of a right ankle injury, including degenerative joint disease prior to November 2, 2012.  An April 2014 Order of the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the issue to the Board.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

The joint motion for remand (JMR) essentially indicated that VA failed to substantially comply with April 2012 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The May 2012 VA examiner indicated that the Veteran had functional loss or functional impairment of the right ankle-less movement than normal, pain on movement, swelling, and instability of station-and reported flare-ups that impacted the function of the ankle when it is cold or raining.  The May 2012 VA examiner did not, however, provide an opinion regarding whether there would be additional limits, assessed in terms of degree of additional loss of range of motion, on the Veteran's functional ability on repeated use or during flare-ups, nor did the May 2012 VA examiner provide a rationale and detailed explanation for why the opinion was not feasible or why it was not feasible to assess the additional limits in terms of degree of additional loss of range of motion.  On remand, corrective action will be taken.

Further, the JMR indicated that the Veteran's statement in his August 2006 substantive appeal that he believed an earlier effective date was warranted for the grant of a 20 percent disability rating for his right ankle disability could be interpreted as a notice of disagreement with the July 2006 rating decision that assigned an effective date of July 25, 2005.  It was pointed out that a valid NOD places a claim in appellate status, and in such instances  the case must be remanded to allow the AOJ to issue a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   Pursuant to the JMR, the following corrective action will be taken.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an SOC regarding his appeal for an effective date earlier than July 25, 2005, for a grant of a 20 percent disability rating for residuals of a right ankle injury, including degenerative joint disease.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board.

2. Then, obtain an addendum opinion from the April 2012 VA examiner or, if unavailable, from another appropriate examiner.  The examiner MUST review the Veterans Benefits Management System (VBMS) and Virtual VA claims files, as well as this Remand, including the Veteran's lay statements regarding his symptoms during flare-ups.

Then, the examiner MUST provide an opinion regarding whether at the time of the April 2012 VA examination there would have been additional limits, assessed in terms of degree of additional loss of range of motion, on the Veteran's functional ability on repeated use or during flare-ups.  

If the examiner finds it is not feasible to provide an opinion regarding whether at the time of the April 2012 VA examination there would have been additional functional limitations during flare-ups or upon repeated use, the examiner MUST provide a rationale and detailed explanation for why it is not feasible to do so.

If the examiner finds it is feasible, but it is not feasible to assess the additional limits in terms of degree of additional loss of range of motion, the examiner MUST provide rationale and detailed explanation for why it is not feasible to do so.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



